UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1171



CHRISTOPHER G. HICKS,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cv-00222)


Submitted:   September 19, 2007           Decided:   October 10, 2007


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George L. Fitzgerald, Charlotte, North Carolina, for Appellant.
Gretchen C.F. Shappert, United States Attorney, Sidney P.
Alexander, Assistant United States Attorney, Dino Trubiano, Special
Assistant United States Attorney, Robert J. Triba, SOCIAL SECURITY
ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher G. Hicks appeals the district court’s order

dismissing this action for lack of subject matter jurisdiction. We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. Hicks v. Commissioner, No. 1:06-cv-00222 (W.D.N.C. Jan. 24,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -